Title: Horneca, Fizeaux & Cie. to the American Commissioners, 24 December 1778: résumé
From: Horneca, Fizeaux & Cie.
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Amsterdam, December 24, 1778, in French: We did not receive your letter of December 6 until the 15th. We have already told Sir Georges Grand, currently in Paris, that we have as yet placed only fifty-one promissory notes, but we have no doubt of eventual success if we are patient. By forcing things we will only undermine our credit; please trust us. We await your further orders.>
